EXHIBIT 10.5


STOCK OPTION AMENDMENT
AND
CASH BONUS AGREEMENT
 
AGREEMENT made by Cyberonics, Inc. (the “Company”) which shall be effective on
the date executed by a validly-authorized officer of the Company.
 
WHEREAS, the Company previously granted to the optionee listed on the attached
Schedule I (the “Optionee”) the options identified on Schedule I (the “Options”)
to purchase shares of the Company’s common stock under one or more of the
Company’s employee stock incentive plans (individually, a “Plan”).
 
WHEREAS, the Company and Optionee entered into a Notice of Stock Option Grant
and/or Stock Option Agreement (collectively, the “Option Agreement”) evidencing
each such Option.
 
WHEREAS, in order to avoid potential adverse tax consequences under section 409A
of the Internal Revenue Code, Optionee desires to amend each of the Options to
increase the exercise price per share to be in effect for the unexercised
portion of that Option which is subject to section 409A and identified as such
on Schedule I (the “Covered Portion”) to the higher exercise price per share
indicated for the Covered Portion of such Option on Schedule I.
 
WHEREAS, in order to compensate Optionee for the increased exercise prices to be
in effect for the Covered Portions of the Options, the Company is willing to pay
Optionee a special cash bonus in a dollar amount equal to the aggregate increase
in the exercise prices for the Covered Portion of the Options as indicated on
Schedule I.
 
NOW THEREFORE, the parties hereby agree as follows:
 
1.           Increased Exercise Price.  The exercise price per share set forth
in the Option Agreement for each of the Options listed on Schedule I is hereby
increased, with respect to the shares subject to the Covered Portion of that
Option, to the higher exercise price per share set forth for that Option on
Schedule I.
 
2.           Cash Bonus.  Optionee shall become entitled to receive a cash bonus
from the Company (the “Cash Bonus”) in the gross dollar amount indicated as his
or her Total Cash Bonus on attached Schedule I.  Payment shall be made on the
Company’s first regular payroll date in January 2008.  However, the Cash Bonus
shall be subject to the Company’s collection of all applicable federal, state
and local income and employment withholding taxes, and Optionee shall be paid
only the net amount of such bonus remaining after such taxes have been
collected.  Optionee need not remain in the Company’s employ to receive the Cash
Bonus.
 
3.           Entire Agreement.  This Agreement, together with the Option
Agreements (to the extent not expressly amended hereby) and the applicable Plan
under which each Option is outstanding, represents the entire agreement of the
parties with respect to the Options, the Covered Portions thereof and the Cash
Bonus and supersedes any and all previous contracts, arrangements or
understandings between the parties with respect to such Options and the Cash
Bonus.  This Agreement may be amended at any time only by means of a writing
signed by Optionee and an authorized officer of the Company.
 
4.           Continuation of Option Agreements.  Except for the foregoing
increases to the exercise prices per share for the Covered Portions of the
Options, no other terms or provisions of the Option Agreements for such Options
or the applicable Plans have been modified as a result of this Agreement, and
those terms and provisions shall continue in full force and effect.
 
IN WITNESS WHEREOF, this Agreement has been executed on behalf of Cyberonics,
Inc. by a duly-authorized officer on the date indicated below.
 

 
CYBERONICS, INC.
     
/s/ GEORGE E. PARKER, III
 
By:  George E. Parker, III
 
TITLE:  VP, Human Resources
 
DATED:  October 22, 2007


1

--------------------------------------------------------------------------------





 
SCHEDULE I
                                       
Name
Plan
Grant Date
 
ExercisePrice
Per Share
   
Number of Unexercised Options vested after 12/31/04 subject to 409A
 
Applicable Measurement Date
 
Increased Exercise Price
Per Share
   
Aggregate Increase in Price
Exercise
   
Cash
Bonus **
     
Simpson, Randal
1996 Plan
01/24/02
  $
12.45
     
417
 
02/12/02
  $
2.06
    $
859.02
    $
859.02
 
Simpson, Randal
1996 Plan
07/24/02
  $
9.96
     
9,334
 
08/12/02
  $
4.82
    $
44,989.88
    $
44,989.88
           
Total
    $
45,848.90
     
** The Cash Bonus will be paid on the Company's first regular payroll date in
January 2008.




2

--------------------------------------------------------------------------------


